NUMBER 13-09-00190-CR

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                  IN RE FERNANDO GARCIA


                            On Petition for Writ of Mandamus.


                                   MEMORANDUM OPINION

                Before Justices Yañez, Rodriguez, and Benavides
                       Per Curiam Memorandum Opinion1

        Relator, Fernando Garcia, has filed a pro se petition for writ of mandamus in this

Court, complaining that the respondent, Laura Hinojosa, the District Clerk of Hidalgo

County, Texas, has not forwarded documents related to an article 11.07 writ of habeas

corpus to the Texas Court of Criminal Appeals. See TEX . CODE CRIM . PROC . ANN . art.

11.07 (Vernon Supp. 2008). In his petition, relator requests this Court to make a finding



        1
          See T EX . R. A PP . P. 52.8(d) (“W hen denying relief, the court m ay hand down an opinion but is not
required to do so.”); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).
that the respondent has not transmitted documents to the court of criminal appeals within

a reasonable time and the relator “brought this litigation in Good Faith and has substantially

prevailed.” Relator also requests this Court to order respondent to send copies of

documents related to his application for writ of habeas corpus to the court of criminal

appeals.

       This Court does not have mandamus jurisdiction over district clerks unless it is

shown that issuance of the writ is necessary to enforce our jurisdiction. See TEX . GOV'T

CODE ANN . § 22.221(a), (b) (Vernon 2004); In re Washington, 7 S.W.3d 181, 182 (Tex.

App.–Houston [1st Dist.] 1999, orig. proceeding); In re Coronado, 980 S.W.2d 691, 692

(Tex. App.–San Antonio 1998, orig. proceeding); see also In re Nubine, No. 13-08-507-CV,

2008 Tex. App. LEXIS 6534, at *1 (Tex. App.–Corpus Christi Aug. 27, 2008, orig.

proceeding) (per curiam) (mem. op). Moreover, while courts of appeals have mandamus

jurisdiction in criminal matters, only the Texas Court of Criminal Appeals has jurisdiction

in final post-conviction felony proceedings. See TEX . CODE CRIM . PROC . ANN . art. 11.07 §

3 (Vernon Supp. 2008); In re McAfee, 53 S.W.3d 715, 717 (Tex. App.–Houston [1st Dist.]

2001, orig. proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that we lack jurisdiction to consider this matter. Accordingly, the petition

for writ of mandamus is DISMISSED for want of jurisdiction. See TEX . R. APP. P. 52.8(a).


                                                         PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this 14th day of April, 2009.


                                              2